Citation Nr: 0524300	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  04-02 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for the service connected bilateral hearing loss.

2.  Entitlement to service connection for disability of the 
hands due to cold injury.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to an initial rating in excess of 20 percent 
for the service connected residuals of frostbite of the left 
foot.

5.  Entitlement to an initial rating in excess of 20 percent 
for the service connected residuals of frostbite of the right 
foot.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).



REPRESENTATION

Appellant represented by:	John Hunt Morgan, Attorney


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from June 1943 to December 
1945.

This appeal arises from rating decisions of the Louisville, 
Kentucky Regional Office (RO).

The issues of entitlement to initial ratings in excess of 20 
percent for the service connected residuals of frostbite of 
the left and right foot and entitlement to TDIU benefits are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  On VA audiology evaluation conducted in January 2003, the 
veteran had Level VI hearing loss of the right ear.    

3.  On VA audiology evaluation conducted in January 2003, the 
veteran had Level VII hearing loss of the left ear.

4.  The veteran's service connected bilateral hearing loss 
has not resulted in marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular scheme.

5.  The veteran does not currently suffer from residuals of a 
cold injury of the hands.

6.  A neck disability to include arthritis was first manifest 
in the early 1970s, more than 25 years after separation from 
service.

7.  The veteran does not currently suffer from a neck 
disability to include arthritis that is attributable to 
injury or disease in military service.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 30 percent for the service connected bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§  4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic 
Code 6100 (2004).

2.  A cold injury of the hands was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).

3.  A neck disability was not incurred in or aggravated by 
service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A.§§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service medical records to include the December 1945 
separation physical examination are silent regarding 
complaints, findings, or diagnoses of a neck disability or a 
cold injury of the hands.  

X-rays of the neck in April 1973 showed the presence of mild 
arthritis and narrowing of the C6 disc space.

In May 1990, a private medical note indicates that the 
veteran was seen for chronic neck and back pain.  He 
described a burning sensation of the neck and some numbness 
of the upper extremities.  Similar complaints were reported 
in the late 1960s and he had been told that he had calcium 
deposits in his neck.  Cervical traction had helped his 
symptoms.  On examination of the neck, range of motion was 
fairly good with a popping sensation with movement.  X-rays 
of the neck revealed diffuse arthritis.  The impression was 
cervical radiculopathy probably secondary to arthritis of the 
neck.  A history of multiple "back" injuries was reported.  
The first was in World War II, a second in the coal mines in 
1970, and a third back injury when the veteran fell two years 
before requiring a three day hospital stay.  

In June 1990, the veteran complained of a one year history of 
neck pain that had increased in severity about five or six 
months before.  Physical therapy since May 1990 had 
significantly improved his neck symptoms.  The impression was 
cervical strain syndrome.  

A January 2000 private hospital report shows that an MRI scan 
had showed severe cervical stenosis and cord compression.  A 
cervical fusion was performed and the discharge diagnosis was 
cervical myelopathy secondary to disc and spur.  

The veteran filed the current claim in February 2002.  He 
indicated that he suffered frostbite of the hands in January 
1945.  He reported current symptoms related to the feet but 
he did not allege that there were any symptoms relating to 
the hands.  No treatment history was noted.  He indicated 
that a neck disability started in September 1944.  No 
treatment history was noted.  He indicated that he fell from 
a hayloft in Europe and suffered a broken neck and that he 
currently had problems to include bone spurs.  

A January 2002 service comrade statement indicates that the 
veteran had fallen from a ladder in Europe and that he 
suffered an injury.  

On the authorized VA audiological evaluation in January 2003, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
65
65
70
LEFT
30
60
65
65
70

Speech audiometric revealed speech recognition ability of 60 
percent in the right ear and of 58 percent in the left ear.  
The veteran reported that he had worn hearing aids since the 
early 1970s with good results.  It was noted that audiometric 
testing revealed essentially symmetrical mid to high 
frequency hearing loss that could cause significant 
communication difficulties.  

On VA cold injury examination in January 2003, the examiner 
noted that the veteran's claims folder had been reviewed.  A 
history of exposure to cold during World War II in Europe was 
noted.  When asked which parts of his body suffered cold 
related injury, the veteran reported his feet.  He made no 
mention of his face, ears, or hands.  The veteran stated that 
he had suffered numbness of the feet in service, but he did 
not describe a freezing type of injury.  The veteran did not 
receive any treatment in service for cold injury.  The 
veteran had neck surgery in 1999 due to spinal stenosis that 
was caused by arthritis.  The diagnosis was non-freezing cold 
injury of the feet during service.


Higher rating for bilateral hearing loss

Service connection is in effect for bilateral hearing loss, 
assigned a 30 percent evaluation under the provisions of 
Diagnostic Code 6100 and §§ 4.85 through 4.87 of VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.   

The veteran's claim for a higher rating for bilateral hearing 
loss originated following the assignment of an initial 
disability rating.  On an original claim, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).   

In Fenderson v. West, 12 Vet App 119 (1999), the Court held 
that the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  

As this case involves a rating assigned in connection with 
the original grant of service connection for bilateral 
hearing loss, the Board will follow the mandates of the 
Fenderson case in adjudicating this claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

The veteran's hearing loss has been evaluated under the 
provisions of 38 C.F.R. §§ 4.85, 4.86 and Diagnostic Code 
6100.  The Board notes that the criteria for evaluating 
hearing impairment call for the consideration of the results 
of examinations using controlled speech discrimination tests 
(Maryland CNC) together with the results of puretone 
audiometry tests.  38 C.F.R. § 4.85.  These results are then 
charted on Table VI and Table VII, as set out in the Rating 
Schedule.  The assignment of a disability evaluation for 
hearing loss is thereby achieved by a mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992). 

In order to establish entitlement to a compensable evaluation 
for hearing loss, it must be shown that certain minimum 
levels of the combination of the percentage of speech 
discrimination loss and average puretone decibel loss are 
met.  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels from Level I for essentially normal acuity through 
Level XI for profound deafness.  These are assigned based on 
a combination of the percent of speech discrimination and the 
pure tone threshold average, as contained in a series of 
tables within the regulations.  The pure tone threshold 
average is the sum of the pure tone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.

Under 38 C.F.R. § 4.86(a), when the pure tone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.

Under 38 C.F.R. § 4.86(b), when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

In this case, the audiometric test results for the right ear 
do not meet the criteria for the exceptional patterns of 
hearing loss specified in 38 C.F.R. § 4.86(a) or (b).  The 
audiometric test results for the left ear do not meet the 
criteria for the exceptional pattern of hearing loss under 
38 C.F.R. § 4.86(b); however, as the pure tone thresholds at 
1000, 2000, 3000, and 4000 Hertz are all 55 decibels or more, 
the left ear does meet the criteria of 38 C.F.R. § 4.86(a).  

Upon application of the January 2003 audiometric findings in 
concert with the application of the criteria for an 
exceptional pattern of hearing loss under section 4.86(a) for 
the left ear, the Board reaches the following findings.  The 
numeric designation for the hearing loss in the right ear is 
Level VI, based on a puretone threshold average of 63 and 
speech discrimination of 60 percent.  For the left ear, the 
numeric designation using Table VI is Level VII, based on a 
puretone threshold average of 65 and speech discrimination of 
58 percent.  The numeric designation using Table VIA is Level 
V based on a puretone threshold average of 65.  As the 
numeric designation using Table VI is higher, it will be used 
to determine the percentage rating of the veteran's hearing 
loss disability.

When applied to Table VII, the numeric designations of Level 
VI for the better ear and Level VII for the poorer ear, 
translate to a 30 percent evaluation under the provisions of 
38 C.F.R. §§ 4.85, 4.86 and 4.87.  Accordingly, the Board 
finds that the preponderance of the evidence does not support 
the assignment of a disability evaluation higher than the 30 
percent rating now in effect.  Moreover, at no time during 
this appeal has the medical evidence supported the assignment 
of a an evaluation in excess of 30 percent; therefore, there 
is no basis for the assignment of a staged rating under the 
Fenderson case.  

Extraschedular evaluation

The potential application of various provisions of Title 38 
of the Code of Federal Regulations must be considered.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  This 
includes the provisions of 38 C.F.R. § 3.321(b)(1) (2004).  
The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  In point of fact, the veteran has 
not been hospitalized for his hearing loss.  Moreover, while 
symptoms bother the veteran, there is no evidence that 
bilateral hearing loss precludes the veteran from being 
employed or that he has lost significant time from work due 
to this disability.  

In short, there is nothing in the record to suggest that the 
veteran's service connected hearing loss causes problems not 
contemplated by the pertinent rating criteria and the 
currently assigned 30 percent evaluation.  Thus, 
extraschedular consideration is not warranted in this case. 


Service connection claims

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2004).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service and arthritis becomes manifest to 
a degree of ten (10) percent or more within 1 year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004). 

Service connection for the hands

With regard to the claim of service connection for residuals 
of a cold injury of the hands, the veteran has maintained 
that he suffered such an injury during service.  The service 
medical records do not reflect complaints, findings, or 
diagnoses of a cold injury of the hands.  Moreover, the post 
service medical evidence is equally silent regarding any 
evidence of a cold injury of the hands.  In fact, on VA cold 
injury examination in January 2003, when specifically asked 
by the examiner which parts of his body suffered cold related 
injury during service, the veteran reported his feet.  The 
examiner noted that the veteran failed to report having 
suffered a cold injury of the hands.  The veteran's self 
reported medical history is corroborated by the rather 
extensive post service private medical records that are 
completely devoid of any evidence that would reflect the 
presence of a cold injury of the hands.  No diagnosis of a 
cold injury of the hands was rendered on VA examination in 
January 2003.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  In the 
absence of competent evidence to establish the current 
presence of a claimed disability, the claim must denied.  See 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992); and Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

The only evidence that would support the veteran's claim that 
he currently suffers from residuals of a cold injury of the 
hands in service is found in his statements; however, lay 
evidence is inadequate to establish a medical diagnosis or 
medical nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Accordingly, the preponderance of the evidence 
is against the veteran's claim of service connection for 
residuals of a cold injury of the hands.

Service connection for a neck disability

The veteran maintains that he currently suffers from a neck 
disability that is related to an injury suffered during 
military service.  The evidence does not support this claim.  
There is no basis for the Board to question the veteran's 
statements regarding an inservice neck injury, much less the 
corroborating statement from a service comrade.  Therefore, 
the Board accepts as fact that the veteran injured his neck 
during an inservice fall.  

The service medical records, however, are silent regarding 
the presence of a neck disability.  The first post service 
evidence of a chronic neck disability was recorded in April 
1973 when a private medical x-ray revealed the presence of 
mild arthritis.  The record picks up again in May 1990.  At 
that time, the veteran reported three back injuries.  The 
first back injury was in service, the second was in the coal 
mines in 1970, and the third was two years before and 
required a three day hospital stay.  Finally, in January 
2000, neck fusion surgery was performed.  The above evidence 
clearly shows an absence of a chronic neck disability in 
service or for many years thereafter.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves 

medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The United States Court of Appeals for 
the Federal Circuit has determined that a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim.  See generally Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Alternatively, the nexus between 
service and the current disability can be satisfied by 
medical or lay evidence of continuity of symptomatology and 
medical evidence of a nexus between the present disability 
and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 
(1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

The question of whether a current neck disability, first 
manifest years after service, is etiologically related to 
injury or disease in service is solely within the province of 
health care professionals.  In short, a medical diagnosis or 
a medical nexus opinion as to the relationship between a 
current neck disability and service must come from a health 
care professional.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  It is therefore clear that the veteran's 
statements and the service comrade statement do not rise to 
the level of competent medical nexus evidence.

The uncontested medical evidence shows that a chronic neck 
disability was first manifest many years after service in the 
1970s.  And there is no medical evidence or medical nexus 
opinion that would tend to connect any current neck 
disability with an inservice injury.  

As the service and post service medical evidence shows that 
the veteran was first diagnosed with chronic neck disability 
more than 25 years following discharge from service and that 
all current neck disability is unrelated to disease or injury 
during service, the Board concludes that the preponderance of 
the evidence is against the veteran's appeal.  Accordingly, 
the claim of entitlement to service connection for a neck 
disability must be denied.


VCAA

With regard to the issue of entitlement to an initial rating 
in excess of 30 percent for the service connected bilateral 
hearing loss, the Board notes that on December 22, 2003, VA's 
Office of General Counsel issued a precedential opinion which 
held that if, in response to a notice of its decision on a 
claim for which VA has already given section 5103(a) notice, 
VA receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  See VAOPGCPREC 8-2003.   

In this case, the veteran filed a notice of disagreement 
requesting a higher initial rating for the service connected 
bilateral hearing loss following the issuance of the March 
2003 rating decision that granted entitlement to service 
connection for bilateral hearing loss.  The claim for a 
higher initial rating is properly construed as a 
"downstream" element or claim stemming from the initial 
claim for service connection benefits.  As the RO provided 
section 5103(a) notice relative to the initial claim for 
service connection benefits (see January 2003 RO letter), the 
holding in VAOPGCPREC 8-2003 applies in this case and VCAA 
notice requirements are not for application. 

VA still has a duty to assist the appellant in obtaining 
evidence necessary to substantiate all the claims being 
adjudicated on the merits herein.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c).  The duty to assist the 
appellant relative to all of the claims being adjudicated on 
the merits is discussed below.

Moreover, in adjudicating the veteran's claim of service 
connection for residuals of a cold injury of the hands and a 
neck disability, the Board has considered the applicability 
of the notice requirements as implemented in the Veterans 
Claims Assistance Act of 2000 (VCAA).  

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2004).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002 & Supp. 2005).  In addition, 38 C.F.R. § 3.159(b) 
details the procedures by which VA will carry out its duty to 
provide notice.

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA with regard to 
the claim of service connection for the hands and neck.  The 
RO sent the appellant a letter in January 2003 as well as a 
statement of the case in January 2004, which notified the 
appellant of the type of evidence necessary to substantiate 
his claim.  The documents also informed him that VA would 
assist in obtaining identified records, but that it was the 
appellant's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C.A. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The above documents also 
informed the appellant about the information and evidence he 
is expected to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claims.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 C.F.R. § 3.159(c), (d) (2004).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, all available VA and private 
treatment records have been obtained.  The veteran requested 
a videoconference hearing before the Board on his substantive 
appeal.  A videoconference hearing was scheduled in July 
2005.  The veteran failed to appear for the hearing.  The 
veteran's representative indicated in writing in July 2005 
that the veteran was unable to attend a hearing and it was 
requested that the veteran's claim be adjudicated based on 
the current evidentiary record.  Accordingly, as the veteran 
has withdrawn his hearing request, the Board finds that the 
evidentiary development is complete.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2004).  In this case, VA audio and cold injury 
examinations were conducted in January 2003.  The Board finds 
that the evidence of record is adequate to fully and fairly 
evaluate the veteran's appeal under 38 C.F.R. § 3.159 without 
affording the veteran another examination.  As another 
examination is unnecessary, the Board finds that the RO has 
satisfied the duty-to-assist obligations with respect to 
medical examinations.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
Pelegrini standard was met as the veteran received VCAA 
notice in January 2003 prior to the initial unfavorable AOJ 
decision in March 2003.


ORDER

Entitlement to an initial rating in excess of 30 percent for 
the service connected bilateral hearing loss is denied.

Entitlement to service connection for disability of the hands 
due to cold injury is denied.

Entitlement to service connection for a neck disability is 
denied.


REMAND

The veteran contends that the RO erred by failing to grant 
higher evaluations for the service connected residuals of 
cold injury of the feet and TDIU benefits.

The veteran maintains that his service connected residuals of 
frostbite of the feet are manifested by clinical findings 
that support increased ratings.  The January 2003 report of 
VA examination shows that on neurological evaluation there 
was a loss of vibration of the feet, but the origin of this 
finding was unknown.  The record, therefore, is unclear as to 
whether loss of vibration of the feet represents impaired 
sensation resulting from cold injury.  See Diagnostic Code 
7122.  Moreover, x-rays of the feet revealed enthesis of the 
right Achilles tendon.  Enthesis is defined as the insertion 
of synthetic or other inorganic material to replace lost 
tissue.  Stedman's Medical Dictionary, 578 (26th ed. 1995).  
The record is unclear as to whether the x-ray finding of 
enthesis represents tissue loss resulting from cold injury.  

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  The 
Court has held that in cases concerning the rating of 
disorders, clinical findings must be related specifically to 
the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 
204 (1994).  A review of the record shows that the January 
2003 VA rating examination with regard to the claim for 
higher evaluations for the service connected feet is 
inadequate as it does not contain all necessary clinical 
findings.  Accordingly, the veteran should be afforded a VA 
examination that provides all necessary rating criteria for 
the service connected disability.

In addition, with regard to the claim for TDIU benefits, the 
Court held in Holland v. Brown, 6 Vet. App. 443 (1994) that a 
claim for a total disability rating based on individual 
unemployability due to a service-connected disability is 
"inextricably intertwined" with a rating increase claim on 
the same condition.  Thus, the veteran's TDIU claim must be 
deferred pending the outcome of his increased rating claim.  
Moreover, the RO should provide the veteran with written 
information that fulfills VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits with 
regard to his claim for TDIU benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment for the disability at 
issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant evidence that is not already of 
record.  In addition, the veteran should 
be requested to provide all relevant 
information regarding time lost from 
work and time spent hospitalized as a 
result of his service connected 
disability of the feet.  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  Once 
obtained, all records must be 
permanently associated with the claims 
folder.

2.  The RO should provide the veteran 
with written information that fulfills 
VA's duty to notify and assist him in 
substantiating a claim for TDIU benefits 
under 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2004).  

3.  Following completion of the above 
development, the veteran should be 
afforded a VA cold injury examination 
that must be conducted by a physician 
with the appropriate expertise to 
evaluate the veteran's claim.  The claims 
folder must be made available to the 
physician prior to the examination and 
all necessary diagnostic testing to 
include x-rays should be accomplished.  
The physician should provide clinical 
findings for all manifestations of 
residuals of cold injury of the feet to 
include whether there is evidence of 
tissue loss, nail abnormalities, color 
changes, locally impaired sensation, or 
x-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or 
osteoarthritis).  In particular, the 
physician should indicate whether the 
January 2003 x-ray finding of enthesis 
represents tissue loss related to cold 
injury, and whether the January 2003 VA 
examination finding of loss of vibration 
of the feet represents locally impaired 
sensation resulting from cold injury.  
Each of the above criteria must be 
addressed by the examiner.

4.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issues remaining on appeal to include 
consideration of the provisions of 
38 C.F.R.§ 3.321.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued and 
the veteran and his representative 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  Additionally, if 
the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2004).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


